Filed 1/26/22 Save Our Rural Town v. County of L.A. CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 SAVE OUR RURAL TOWN,                                             B309992

           Plaintiff and Appellant,                               (Los Angeles County
                                                                  Super. Ct. No.20STCP00419)
           v.

 COUNTY OF LOS ANGELES et
 al.,

      Defendants and
 Respondents.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, James C. Chalfant, Judge. Affirmed.
      Jackson Tidus, Alene M. Taber for Plaintiff and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Starr Coleman,
Assistant County Counsel, Keever Rhodes Muir, Deputy County
Counsel; The Sohagi Law Group, Margaret M. Sohagi, Nicole H.
Gordon, and Paige E. Samblanet for Defendants and
Respondents.
      Save Our Rural Town (SORT) appeals from the trial court
judgment denying its writ petition. The trial court found that the
OurCounty environmental strategy plan adopted by Los Angeles
County was not a project under the California Environmental
Quality Act (CEQA) and therefore did not yet require a formal
environmental review. We too conclude that OurCounty is
merely aspirational and insufficiently concrete to amount to a
project under CEQA, and therefore affirm the judgment.
                    FACTUAL BACKGROUND
      In 2016, the Los Angeles County Board of Supervisors
established a Chief Sustainability Office “to create a vision for
making our communities healthier, more equitable, economically
stronger, more resilient, and more sustainable.”1 The CSO also
was “tasked with developing, implementing, and updating a new
Countywide Sustainability Plan.” Its formal efforts to create
such a plan, including stakeholder workshops, presentations to
“business, civic, and community organizations across the region,”
“expos” in each of the county’s supervisorial regions, and
circulation of a “discussion draft,” began in late 2017 and
continued through mid-2019.2


      1 We will refer to respondent County of Los Angeles as “the
County,” to its Board of Supervisors as “the Board,” and to the
Chief Sustainability Office as “the CSO.”
      2 SORT asserts there was “no real outreach, no workshops,

and no community meetings held in most of the County’s
unincorporated area,” despite providing a record citation to a
CSO outreach email specifically directed to the Antelope Valley
Association of Rural Town Councils (which itself expressed
concern over the alleged lack of outreach). The administrative
record also indicates that the CSO met with various town




                                2
       The CSO received more than 6,000 comments during this
process, including letters from the Acton Town Council and the
Association of Rural Town Councils that questioned its
compliance with CEQA. The Board also received a letter from
SORT, which describes itself as “a grassroots unincorporated
association . . . that works to protect rural communities from
significant environmental impacts.” SORT urged the Board “to
defer approval until a legally sufficient environmental document
can be prepared.” In a memo transmitting the final draft of
OurCounty to the Board, the CSO stated that County Counsel
had advised that OurCounty, “as a strategic guidance document,
is not a project under CEQA.” The transmittal memo also stated,
“When implementing an action under the OurCounty Plan, we
will return to the Board for review and appropriate CEQA
findings, as may be required.”
       During the August 2019 Board meeting at which the plan
was considered, the CSO reiterated that “by design, the plan is
more akin to a high level strategic plan.” The CSO assured the
Board that it “fully expect[ed] and commit[ed] to assessing the
actions as they are developed by county departments to
determine the potential costs and benefits,” and that “all of those
items will come back before this board for approval.” After
hearing these remarks, and those of approximately 70 other
commenters, the Board unanimously adopted OurCounty.

councils, including the Acton Town Council, and extended the
public comment period for residents and organizations located in
the Santa Clarita and Antelope Valleys at the request of Fifth
District Supervisor Kathryn Barger, who later thanked the CSO
for “reach[ing] out to rural areas in the town councils in my
District.” Regardless, the extent of the County’s outreach efforts
is not relevant to the substance of this appeal.



                                 3
      OurCounty contains 12 “broad, aspirational, and cross-
cutting goals” that “describe our shared vision for a sustainable
Los Angeles County, including “[b]uildings and infrastructure
that support human health and resilience,” “[t]hriving
ecosystems, habitats, and biodiversity,” and a “fossil fuel-free LA
County.”3 The goals, defined by the plan as “[b]road, aspirational
statement[s] of what we want to achieve,” are supported by 37
“strategies,” defined as “[l]ong-range approach or approaches that
we take to achieve a goal,” and 159 “actions,” defined as
“[s]pecific policy, program[s], or tool[s] we use to support a
strategy.” The plan identifies short-, medium-, and long-term
“targets” and “implementation horizons” for strategies and
actions, respectively, and also identifies “lead” and “partner”
county entities that will “oversee[ ] implementation of the action
within their jurisdiction.”


      3 The other nine goals are “[r]esilient and healthy
community environments where residents thrive in place”;
“[e]quitable and sustainable land use and development without
displacement”; “[a] prosperous LA County that provides
opportunities for all residents and businesses and supports the
transition to a green economy”; “[a]ccessible parks, beaches,
recreational waters, public lands, and public spaces that create
opportunities for respite, recreation, ecological discovery, and
cultural activities”; “[a] convenient, safe, clean, and affordable
transportation system that enhances mobility while reducing car
dependency”; “[s]ustainable production and consumption of
resources”; “[i]nclusive, transparent, and accountable governance
that facilitates participation in sustainability efforts, especially
by disempowered communities”; and “[a] commitment to realize
OurCounty sustainability goals through creative, equitable, and
coordinated funding and partnerships.” All 12 goals are equally
speculative, for the reasons stated in this opinion.



                                 4
       By way of example, Goal 2, “Buildings and infrastructure
that support human health and resilience,” is supported by four
strategies, one of which is to “integrate climate adaptation and
resilience into planning, building, infrastructure, and community
development decisions.” The short-term targets for this strategy
are to “[c]onvert 10% of heat-trapping surfaces to cool or green
surfaces” and “[r]educe by 15% the number of heat-stress
emergency department visits per 100,000 residents” by 2025.
Medium- and long-term targets include achieving more
aggressive conversion and reduction by 2035 and 2045. One of
the four actions associated with this strategy is to “[d]evelop a
comprehensive heat island mitigation strategy and
implementation plan that addresses cool pavements and roofs,
pavement reduction, and urban greening.” The Department of
Health is identified as the “lead” county entity on this “short
term” action, and four other departments are named as partners.
The other goals, strategies, actions, and targets are largely
similar in nature and scope.
       OurCounty expressly provides that, “[a]s a strategic plan,”
it “does not supersede land use plans that have been adopted by
the Regional Planning Commission and Board of Supervisors,
including the County’s General Plan and various community,
neighborhood, and area plans.” The CSO also advised
commenters that “the plan will not be legally enforceable,” and
“was not intended to be a new policy document with
enforceability that acted as an ordinance, general plan or have
land use and zoning designation/regulation authority.” However,
when it approved the plan, the Board directed the County’s Chief
Executive Office to include goals related to implementing the
plan in department heads’ annual “Management Appraisal




                                5
Performance Plan[s]” and work with the CSO to “develop a multi-
year funding plan” to implement OurCounty.
                     PROCEDURAL HISTORY
       SORT filed a verified petition for writ of mandate and
complaint for declaratory and injunctive relief in January 2020.
It alleged the County violated CEQA by failing to prepare an
environmental impact report (EIR) or consider the environmental
factors of OurCounty, particularly “the potentially significant
environmental impacts on rural communities that were raised by
the public in connection to the Plan’s renewable energy Goals,
Strategies, and Actions.”
       After receiving written briefing and hearing oral argument,
the trial court issued a detailed written ruling denying the
petition in December 2020. The trial court found that although
“SORT’s list of environmental impacts is legitimate, and the
listed impacts probably must be considered for any specific
project, there is no causal connection between the Sustainability
Plan and the environmental harms SORT alleges.” It concluded
that OurCounty did not mandate, require, or commit the County
to any specific action, and therefore was not a CEQA “project”
capable of causing either direct or indirect physical change to the
environment.
                            DISCUSSION
I.     Standard of Review
       “In reviewing an agency’s compliance with CEQA in the
course of its legislative or quasi-legislative actions, the courts’
inquiry ‘shall extend only to whether there was a prejudicial
abuse of discretion.’ (Pub. Resources Code, § 21168.5.) Such an
abuse is established ‘if the agency has not proceeded in a manner
required by law or if the determination or decision is not




                                 6
supported by substantial evidence.’ [Citations.]” (Vineyard Area
Citizens for Responsible Growth, Inc. v. City of Rancho Cordova
(2007) 40 Cal.4th 412, 426-427, footnotes omitted.) Our review of
the administrative record for legal error and substantial evidence
is the same as the trial court’s: we review the County’s action, not
the trial court’s decision. (Id. at p. 427.) “[I]n that sense
appellate judicial review under CEQA is de novo.” (Ibid.)
II.    CEQA Framework
       CEQA is a comprehensive legislative scheme designed to
protect the environment. It requires public agencies charged
with regulating activities that affect the environment “to give
prime consideration to preventing environmental damage when
carrying out their duties.” (Mountain Lion Foundation v. Fish &
Game Commission (1997) 16 Cal.4th 105, 112.) CEQA “is to be
interpreted ‘to afford the fullest possible protection to the
environment within the reasonable scope of the statutory
language.’ [Citation.]” (Ibid.) Relevant to this interpretation are
administrative regulations known as the “CEQA Guidelines,”
codified in title 14, section 15000 et seq. of the California Code of
Regulations. (See Pub. Resources Code, § 21083; CEQA
Guidelines, § 15000.)4
       CEQA and the CEQA Guidelines “establish a three-tier
process to ensure that public agencies inform their decisions with
environmental considerations.” (Muzzy Ranch Co. v. Solano
County Airport Land Use Commission (2007) 41 Cal.4th 372, 379-
380 (Muzzy Ranch).) The first tier requires the agency to
“determine whether the proposed activity is subject to CEQA at
all.” (Union of Medical Marijuana Patients, Inc. v. City of San

        4   All further section references are to the Public Resources
Code.



                                     7
Diego (2019) 7 Cal.5th 1171, 1185 (UMMP).) “In practice, this
requires the agency to conduct a preliminary review to determine
whether the proposed activity constitutes a ‘project’ for purposes
of CEQA.” (Ibid.) An activity that is not a “project” as defined in
section 21065 and CEQA Guidelines section 15378 is not subject
to CEQA. (Id. at p. 1186; Muzzy Ranch, supra, 41 Cal.4th at p.
380; CEQA Guidelines, § 15060, subd. (c)(3).) Only if an activity
is found to be a project does the agency move beyond the first
analytical tier to consider whether exemptions apply (second tier)
and, if not, undertake an environmental review (third tier).
(UMMP, supra, 7 Cal.5th at p. 1185.)
      The threshold question of whether OurCounty is a “project”
as defined by—and is thus subject to—CEQA is the
determinative issue in this appeal. It is a legal question that we
decide de novo by considering undisputed evidence in the
appellate record. (UMMP, supra, 7 Cal.5th at p. 1198.)5
      As relevant here, section 21065, subdivision (a) defines a
“project” as an “activity directly undertaken by any public
agency” that “may cause either a direct physical change in the


      5 Inaccurately citing Muzzy Ranch, supra, 41 Cal.4th at p.
370 for a quotation that appears in Sierra Club v. County of
Sonoma (1992) 6 Cal.App.4th 1307, 1318, SORT further asserts
that we should apply the “fair argument standard” to determine
“whether a project may cause significant environmental impacts.”
The fair argument standard, used to evaluate an agency’s
decision to issue a negative declaration rather than an EIR,
comes into play only after an activity is determined to be a
project. (See Save the Agoura Cornell Knoll v. City of Agoura
Hills (2020) 46 Cal.App.5th 665, 675-676.) Accordingly, it is
inapplicable here, as is SORT’s alternative argument that the
standard was satisfied.



                                 8
environment, or a reasonably foreseeable indirect physical
change in the environment.” (§ 21065, subd. (a).)
       The CEQA Guidelines similarly specify that “project”
means “the whole of an action, which has a potential for resulting
in either a direct physical change in the environment, or a
reasonably foreseeable indirect physical change in the
environment.” (CEQA Guidelines, § 15378, subd. (a).) “A direct
physical change in the environment is a physical change in the
environment which is caused by and immediately related to the
project,” such as “the dust, noise, and traffic of heavy equipment
that would result from construction of a sewage treatment plant
and possible odors from operation of the plant.” (CEQA
Guidelines, § 15064, subd. (d)(1).) “An indirect physical change
in the environment is a physical change in the environment
which is not immediately related to the project, but which is
caused indirectly by the project,” such as, in the sewage
treatment plant example, an increase in air pollution caused by
increased population itself attributable to increased sewage
treatment capacity. (Id. § 15064, subd. (d)(2).) Indirect physical
changes are not reasonably foreseeable if they are speculative or
unlikely to occur. (Id. § 15064, subd. (d)(3).)
       The Supreme Court has synthesized these definitional
standards into a test: “a proposed activity is a CEQA project if,
by its general nature, the activity is capable of causing a direct or
reasonably foreseeable indirect physical change in the
environment. This determination is made without considering
whether, under the specific circumstances in which the proposed
activity will be carried out, these potential effects will actually
occur. Consistent with this standard, a ‘reasonably foreseeable’
indirect physical change is one that the activity is capable, at




                                  9
least in theory, of causing. [Citation.] Conversely, an indirect
effect is not reasonably foreseeable if there is no causal
connection between the proposed activity and the suggested
environmental change or if the postulated causal mechanism
connecting the activity and the effect is so attenuated as to be
‘speculative.’” (UMMP, supra, 7 Cal.5th at p. 1197.)
       The necessary causal connection may be established where
the activity is “an essential step leading to ultimate
environmental impact,” such as the approval of a school district’s
request to secede from its current district and unify with another.
(Fullerton Joint Union High School v. State Board of Education
(1982) 32 Cal.3d 779, 785, 797 (Fullerton).) Such connection may
be lacking, however, “in the absence of any concrete development
proposals,” where unspecified plans are enabled but not
compelled. (Friends of the Sierra Railroad v. Tuolumne Park &
Recreation District (2007) 147 Cal.App.4th 643, 658-659 (Sierra
Railroad).) The ultimate goal is to ensure that an EIR is
prepared early enough so that it can “serve its intended function
of informing and guiding decision makers,” but is not required
“before the project is well enough defined to allow for meaningful
environmental evaluation.” (Save Tara v. City of West Hollywood
(2008) 45 Cal.4th 116, 130.)
III. Analysis
       SORT contends the trial court erred by ignoring the Muzzy
Ranch “categorical” approach and focusing instead on whether
OurCounty gave rise to any reasonably foreseeable, non-
speculative indirect physical changes to the environment. SORT
also argues that the requisite indirect environmental effects
exist, that the County committed to implementing OurCounty,
and that the trial court’s findings that the County did not qualify




                                10
for certain CEQA exemptions somehow shows that it did not
conduct the required preliminary review before determining that
OurCounty was not a CEQA project.
       Before examining Muzzy Ranch, we first note that the
“categorical” approach it announced was later tempered in
UMMP, which clarified that the categorization of an activity was
not enough by itself to determine whether it amounted to a
project. Instead, the individual substance of a proposed activity
had to be considered as part of the “relatively abstract and
preliminary nature” of that determination. (UMMP, supra, 7
Cal.5th at pp. 1194, 1197-1198.) We therefore examine Muzzy
Ranch with that standard in mind.
       In Muzzy Ranch, the Supreme Court considered whether
the Travis Air Force Base Land Use Compatibility Plan (TALUP)
adopted by the Solano County Airport Land Use Commission was
a CEQA project. (See Muzzy Ranch, supra, 41 Cal.4th at p. 378.)
The TALUP set forth land use compatibility policies for
development near Travis Air Force Base and was intended “‘to
ensure that future land uses in the surrounding area will be
compatible with the realistically foreseeable, ultimate potential
aircraft activity at the base.’” (Id. at p. 378.) To that end, the
TALUP explicitly barred amendment of existing general plans,
zoning regulations, and land use designations to allow more
housing in the covered area. (Id. at pp. 378-379.) The
Commission adopted the TALUP without conducting an
environmental review because it concluded the TALUP was too
speculative and non-binding to be a CEQA project. (Id. at pp.
378, 382.)
       The Supreme Court disagreed. It explained that whether
an activity is a CEQA project “is a categorical question” that




                                11
turns on whether an activity is “the sort of activity that may
cause a direct physical change or a reasonably foreseeable
indirect physical change in the environment.” (Muzzy Ranch,
supra, 41 Cal.4th at pp. 381-382.) The TALUP was not
“categorically outside the concern of CEQA” because “a
government agency may reasonably anticipate that its placing a
ban on development in one area of a jurisdiction may have the
consequence, notwithstanding existing zoning or land use
planning, of displacing development to other areas of the
jurisdiction.” (Id. at p. 383.)
      As it had in Fullerton, supra, 32 Cal.3d at pp. 795-796, the
court rejected the notion that an activity requiring further
governmental decisions cannot be a CEQA project and reiterated
that an activity that is “an essential step leading to potential
environmental impacts” may be a project. (Muzzy Ranch, supra,
41 Cal.4th at p. 383.) The court also rejected the Commission’s
assertion that the TALUP could not be a project because it was
merely advisory. It observed that the TALUP “speaks in
mandatory terms,” “carries significant, binding regulatory
consequences for local government in Solano County,” and can
“trump the land use planning authority that affected jurisdictions
might otherwise exercise through general and specific plans or
zoning.” (Id. at pp. 384-385.)
      The crucial distinction between Muzzy Ranch and this case
is that the TALUP was mandatory and OurCounty plainly is not.
Unlike the TALUP, which required affected jurisdictions to
comply with its provisions and “trumped” local land use planning
authority, OurCounty by its terms is “aspirational” and “does not
supersede land use plans.” Nor is it akin to a binding, modern
“general plan” that governs fundamental land use decisions and




                               12
is therefore subject to CEQA, as SORT suggests. (See City of
Santa Ana v. City of Garden Grove (1979) 100 Cal.App.3d 521,
531-533.) To the contrary, OurCounty is more analogous to
advisory general plans predating 1971 legislative reform of the
concept: it is “generally permissive in nature with a ‘relatively
broad, amorphous scope and content,” at bottom “‘an idealistic
statement of policy which might or might not be carried out.’”
(Id. at pp. 531-532.)
       Sierra Railroad, supra, 147 Cal.App.4th 643, is instructive.
There, the court determined that a transfer of land containing a
historic railroad right-of-way was not a CEQA project even
though “some development of the property surrounding the
historical resource was reasonably foreseeable.” (Sierra
Railroad, supra, 147 Cal.App.4th at p. 647.) The court reasoned
that although the land transfer potentially set in motion future
environmental effects, “[n]o planning process has taken place and
no building is expected to go forward in the near future that could
cause an impact on the historical resource.” (Id. at p. 659.) Thus,
“in the absence of any concrete development proposals,” review of
conceivable environmental impacts “would have been
premature.” (Id. at p. 647.)
       Similarly, in Bridges v. Mt. San Jacinto Community College
District (2017) 14 Cal.App.5th 104, 123-124, a college’s agreement
to purchase property from a park district was not a CEQA project
because “nothing in the purchase agreement commits the college
to a definite course of development and there were no
development plans in existence when it signed the agreement.”
       Here, although it is reasonably foreseeable that the goals,
strategies, and actions enumerated in OurCounty may in the long
run have some impact on the environment, the plan is at this




                                13
stage merely nascent and its eventual effects highly speculative.
For instance, using the action exemplar above, “a comprehensive
heat mitigation strategy and implementation plan that addresses
cool pavements and roofs, pavement reduction, and urban
greening” may take any number of forms and call for numerous
activities in different areas of the county, each of which would
potentially have a multitude of direct and indirect environmental
effects. Without knowing more about the ultimate form heat
mitigation and pavement reduction may take, any environmental
assessment of this action would be premature. None of the
numerous OurCounty strategies and actions SORT highlights is
any more definite.
       SORT contends OurCounty became sufficiently concrete
when the Board mandated the development of a funding plan for,
and employment goals related to, OurCounty. We disagree. The
“Management Appraisal Performance Plan” goals for department
heads to which SORT points as evidence of OurCounty’s
mandatory nature predate the adoption of OurCounty, and the
Board did not specify the types of “goals related to implementing
the plan” that would be expected going forward. Likewise, a
directive to develop a funding plan, and even the identification of
possible funding sources for certain tasks, is insufficient to
establish a causal connection between OurCounty and any
reasonably foreseeable indirect physical impacts.
       We find equally unpersuasive SORT’s reliance on Plastic
Pipe & Fittings Association v. California Building Standards
Commission (2004) 124 Cal.App.4th 1390 (Plastic Pipe) and
California Unions for Reliable Energy v. Mojave Desert Air
Quality Management District (2009) 178 Cal.App.4th 1225
(Reliable Energy).




                                14
       In Plastic Pipe, a pipefitters’ association challenged a
determination by the California Building Standards Commission
that regulations concerning certain plastic piping were a “project”
that required environmental review. (See Plastic Pipe, supra,
124 Cal.App.4th at pp. 1398-1401.) The appellate court rejected
the association’s argument that there was no causal link between
the regulations and a physical change in the environment,
concluding it was reasonably foreseeable, albeit uncertain, that
the regulated piping would be used in future construction
projects. (Id. at p. 1413.)
       SORT contends Plastic Pipe is analogous, because
OurCounty commits the county to increasing its usage of
renewable energy, one way of doing that is by building large-scale
solar energy plants in rural areas of the county, and such plants
will undoubtedly result in a cavalcade of physical changes to the
environment. This comparison is inapt. Approval of a specific
type of pipe renders its imminent future use reasonably
foreseeable, but a general goal of increasing the use of renewable
power sources does not similarly commit the County to building
solar farms, let alone in any specific location.
       Similarly, in Reliable Energy, an air quality management
district adopted a rule concerning road paving, which it
acknowledged was a project but contended was exempt from
CEQA review because there was no potential that it would create
any adverse environmental impacts. (Reliable Energy, supra, 178
Cal.App.4th at p. 1234.) The court held there was insufficient
evidence to support this finding (see id. at p. 1247); as more
relevant here, it observed that the rule was likely to increase
road paving such that indirect environmental effects were
reasonably foreseeable. (See id. at p. 1244.) As the court noted,




                                15
the district “intended at least some actual road paving to occur.”
(Ibid.) Here, it is unclear what the County intends to occur,
beyond a general shift toward more sustainability. Nothing in
the plan encourages or incentivizes any specific activity, and it
therefore lacks the causal connection to environmental change
present in Plastic Pipe and Reliable Energy.
       SORT also emphasizes that our Supreme Court has held
that agencies “‘cannot argue’ that approval of a regulation is not
a project ‘merely because further decisions must be made’ before
the activities directly causing environmental change will occur.”
(UMMP, supra, 7 Cal.5th at p. 1200.)
       We agree that the need for future decisions to be made
“before a land use measure’s actual environmental impacts can
be determined with precision does not necessarily prevent the
measure from qualifying as a project.” (Muzzy Ranch, supra, 41
Cal.4th at p. 383, emphasis added.) It may in some instances,
however, where the “postulated causal mechanism connecting the
activity and the effect is so attenuated as to be ‘speculative.’”
(UMMP, supra, 7 Cal.5th at p. 1197.)
       That is the case here, where nothing but speculation
connects the high-level strategies and aspirational actions in
OurCounty and SORT’s assertions that solar power plants will be
sited in rural areas, causing wildfires; that preserving and
enhancing open space necessarily “will reduce the total developed
area in County by 229 square miles”; or that planting more trees
(of unspecified types and in unspecified locations) will result in
“more emissions of biogenic volatile compounds affecting ozone
formation.” The County’s commitment to moving ahead with this




                               16
aspirational plan does not somehow make it tangible enough to
constitute a project.6
       Finally, we turn briefly to the exemption issue raised by
SORT. The trial court rejected the County’s argument that the
OurCounty plan qualified for certain exemptions from the CEQA
environmental review process. The trial court found that the
County had not relied on one exemption when adopting
OurCounty and had not raised it as an affirmative defense. As to
the other, the trial court found that although the County raised
the issue in its answer, it had not considered any environmental
factors, as required by the CEQA guidelines.7
       Determining whether any exemptions apply that would
eliminate the need for a formal environmental review is part of
CEQA’s second-tier analysis and comes into play only after a
proposed activity is found to be a project. (UMMP, supra, 7
Cal.5th at p. 1185.) As a result, the exemption issue, and the
trial court’s findings, are irrelevant to the issue here: whether
under the first tier of a CEQA analysis a proposed activity
constitutes a project.8 For all of the reasons above, OurCounty is

      6 Of course, once the County formulates activities pursuant
to the OurCounty plan that amount to projects under CEQA,
those projects will require environmental review unless any
exemptions apply.
      7 The first was the so-called “common sense exemption,”

which applies when a project can have no potential
environmental effects. (CEQA Guidelines, § 15061(b)(3).) The
second applies to projects that involve only planning or feasibility
studies. (CEQA Guidelines, § 15262.)
      8 As for the County’s supposed failure to conduct a

preliminary review before determining that OurCounty was not a
project (CEQA Guidelines, § 15378), we note the following: First,




                                17
not a project. The County accordingly did not prejudicially abuse
its discretion by reaching that conclusion, and the trial court
properly denied the writ of mandamus.
                          DISPOSITION
       The judgment of the trial court is affirmed. Respondent
County of Los Angeles is awarded its costs of appeal.
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                             ⁕
                                 MICON, J.



WILLHITE, ACTING P.J.




CURREY, J.

neither CEQA nor the CEQA Guidelines specify the nature of
such a preliminary review, which is preliminary in nature,
relatively abstract, and occurs before any formal inquiry into
actual environmental impacts. (UMMP, supra, 7 Cal.5th at pp.
1194, 1197-1198.) Second, the record shows that County Counsel
determined that OurCounty was not a project under CEQA,
supporting a conclusion that the requisite review occurred.
Third, even if that review did not occur, nothing in CEQA or the
CEQA Guidelines provides a penalty for such a failure, and we do
not believe any remedy exists where we have determined as a
matter of law that OurCounty is not a project.

⁕
 Judge of the Los Angeles County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                      18